In a negligence claim to recover damages for personal injuries, the claimant appeals from a judgment of the Court of Claims (Blinder, J.), dated September 6, 1989, which, after a nonjury trial, dismissed the claim.
Ordered that the judgment is affirmed, with costs.
On April 18, 1982, the claimant sustained injuries when she fell from a bicycle while riding on a pathway known as the "Motor Parkway” in the vicinity of an overpass of the Grand Central Parkway. It is alleged that as the claimant was riding under the overpass, debris on the pathway in the form of rocks and sand, resulting from vandalism and erosion of the adjacent slopes, caused her to fall and sustain injuries.
Pursuant to Highway Law § 349-c, the State of New York properly transferred responsibility for maintenance of the Grand Central Parkway Arterial Highway to the City of New York, by transfer order dated July 9, 1974 (see, Highway Law § 349-c [3.4]). The record discloses that in response to the *647City’s own inquiry regarding the subject site, by letter dated June 3, 1980, the State directed the City "to provide necessary maintenance so that the adjacent abutment slopes are protected from further threatening damage”. The claimant’s expert conceded that the hazardous condition created on the path was a maintenance problem and not a design defect.
In view of the State’s proper transfer of maintenance responsibility and the specific written direction to the City to repair the subject area, the State may not be held to have breached any duty owed to the claimant (cf., Gunn v Good Luck Truck Rental, 85 AD2d 567, 568). Therefore, we conclude that the Court of Claims properly entered judgment in favor of the State, dismissing the claim against it. Thompson, J. P., Brown, Miller and O’Brien, JJ., concur.